  Case 1:21-mj-00462-VMS Document 3 Filed 09/15/21 Page 1 of 2 PageID #: 10

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
WK:JKW                                              271 Cadman Plaza East
F. #2021R00372                                      Brooklyn, New York 11201



                                                    September 15, 2021

By E-mail

The Honorable Taryn A. Merkl
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    United States v. Yasmeya Mehmeti
                      Criminal Docket No. 21-MJ-462

Dear Judge Merkl:

              The government respectfully moves for an order unsealing the above-captioned
case. The defendant in this case has been arrested in Durham, North Carolina and it is therefore
no longer necessary for the docket to remain under seal.

                                                    Respectfully submitted,

                                                    JACQUELYN M. KASULIS
                                                    Acting United States Attorney

                                             By:              /s/
                                                    Jessica K. Weigel
                                                    Assistant U.S. Attorney
                                                    (718) 254-6157
Enclosure

cc:    Clerk of Court (by ECF)
  Case 1:21-mj-00462-VMS Document 3 Filed 09/15/21 Page 2 of 2 PageID #: 11


WK:JKW
F.# 2021R00372

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                              PROPOSED ORDER
         - against -                                  No. 21-MJ-462
YASMEYA MEHMETI,
    also known as
    “Yasmeya Truwanda Weeks,”
    “Meya Mehmeti,”
    “Yasneya Weeks,” and
    “Yasmeya Weeks,”

                       Defendant.

---------------------------X

                 Upon the application of JACQUELYN M. KASULIS, Acting United States

Attorney for the Eastern District of New York, by Assistant United States Attorney Jessica K.

Weigel, for an order unsealing the above-captioned matter.

                 WHEREFORE, it is ordered that the above-captioned matter be unsealed.

Dated:     Brooklyn, New York
           _________________,
            September 15      2021




                                             HONORABLE TARYN A. MERKL
                                             UNITED STATES MAGISTRATE JUDGE
                                             EASTERN DISTRICT OF NEW YORK
